DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 11, 13, 14, 16, 17, 19-22, 24-26, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (U.S. Publication No. 2013/0079678).
It is noted that although the main embodiment of medical device 2000 is referred too, it is stated in Paragraph 121 that the instrument 2000 is a more detailed illustration of a non-limiting example of spinal instrument 102 and 400, thus reference to figures and paragraphs detailing instruments 102 and 400 also apply to instrument 2000.
Stein et al. discloses a system for providing orientation data to a user during a medical procedure performed on a subject, the system comprising: a medical device (2000) configured to engage a portion the subject and including a handle (2030), the handle including a first member (2022) and a second member (2020) removably coupled together, the first member and the second member defining an internal cavity 2026) of the handle when coupled together; an electrical component (2024) completely disposed within the internal cavity and configured to generate data related to an orientation of the medical device during the medical procedure (paragraph 121); and a display device (figure 16) physically separate from the medical device and in communication the electrical component (Figure 16), the display device including a processor configured to receive and process the data related to the orientation of the medical device, and display information related to the orientation of the medical device to the user based on the data (as seen in figure 16 the display device is a laptop and thus includes a processor configured to receive and process data); wherein the electrical component is completely disposed within a portion of the medical device (Figure 15)
Regarding claim 2, Stein et al discloses pedicle angle finder system (Paragraph 32, 33) to provide guidance to a user during a medical procedure performed on a subject, the system comprising: a medical device including a handle (2030) and a shaft (2010), the handle including a first member (2022) and a second member (2024) removably coupled together, the first member and the second member defining an internal cavity (2026) when coupled together, the shaft coupled to the handle (Figure 15) and configured to engage a pedicle of the subject during the medical procedure Paragraph 32, 33); an electrical component (2024) removably positioned within the internal cavity, the electrical component configured to generate data related to a medial angle and a sagittal angle of the handle during the medical procedure (paragraph 62); and a display device in wireless communication with the electrical component and including a processor configured to receive and process the data from the electrical component (Figure 16), and display information related to the medial angle and the sagittal angle of the handle to the user based on the data (Figure 10).
Regarding claim 3, the electrical component is supported by the first member within the internal cavity (Figure 15).
Regarding claim 5, the electrical component includes at least one of an inertial measuring unit with an accelerometer and a gyroscope and a microcontroller (paragraph 40).
Regarding claim 8, the electrical component is removably coupled to the handle (Figure 15).
Regarding claim 11, the processor of the display device is further configured to display images of the subject obtained by at least one of fluoroscopy and a CT scan concurrently with the information (paragraph 37).
Regarding claim 13, a portion of the medical device is electrically conductive, and the electrical component is configured to generate a current through the electrically conductive portion (paragraph 125).
Regarding claim 14, the medical device comprises an illumination source (2038, a display is considered to have an illumination source).
Regarding claim 16, the handle is substantially egg shaped (as seen in figure 2, the end of the handle 409 is substantially egg shaped).

Regarding claim 17, the medical device comprises one of a pedicle finder (device capable of use as a pedicle finder) and includes a shaft (2020) coupled to the handle or a pedicle screwdriver and includes a screwdriver coupled to the handle (tip 2408 can be considered a screwdriver tip, figure 19).
Regarding claim 19, the electrical component is configured to detect one of a medial angle and a sagittal angle of the medical device relative to a reference position (Figure 1).
Regarding claim 20, Stein et al. discloses a method of providing angular guidance to a user during a medical procedure performed on a subject using a system comprising a medical device (2000), an electrical component (2024), and a display device (Figure 1), the method comprising the steps of: a) coupling the electrical component to the medical device, including positioning the electrical component (2024) within an internal cavity (2026) of a handle of the medical device, the internal cavity defined by a first member (2022) and a second member (2020) coupled together, and coupling together the first member and the second member so that the electrical component is completely disposed within the internal cavity (Figure 15); b) establishing a wireless connection between the electrical component and the display device (Figure 15, Paragraph 121); c) generating data, via the electrical component, related to a medial angle and a sagittal angle of the medical device during the medical procedure (Figure 8, paragraph 62); d) wirelessly communicating the data from the electrical component to the display device (paragraph 69); e) displaying information related to the data to the user via the display device (Figure 8); f) repeating steps b) through e) as the medical device is moved relative to the subject until the medical procedure is complete (paragraph 135); and g) removing the electrical component from the medical device (paragraph 128 states that in one embodiment the two pieces of the cavity are sealed permanently and thus unable to be disassembled, however, this also means that there is an embodiment where the device can be disassembled and the electrical component removed).
Regarding claim 21, the method further comprises displaying instructions to the user, via the display device, to orient the medical device to a reference orientation associated with a stored reference medial and sagittal (paragraph 36, “Furthermore, GUI 107 can provide quantitative measurement data on the load and position of load applied by the vertebrae to the sensored head of spinal instrument 102 after insertion. Thus, measurement system 100 allows the surgeon and medical staff to visualize use of the spinal instrument 102 and the sensed parameters” thus indicating that the display allows visualize the device and thus provides instruction on how to move the instrument).
Regarding claim 22, the method further comprises calibrating the medical device following step b), wherein calibrating the medical device includes aligning the medical device and storing a current orientation of the medical device as a reference orientation (paragraph 86).
Regarding claim 24, the medical procedure is a spinal fusion (paragraph 50).
Regarding claim 25, the medical device is one of a pedicle finder and a pedicle screwdriver (Paragraph 33).
Regarding claim 26, step c) includes detecting the medial angle and the sagittal angle via an inertial measuring unit of the electrical component (paragraph 34).
Regarding claim 29, the method further comprises receiving a target orientation of the medical device and displaying on the display device with the information, at least one of: the target orientation and images of the subject obtained by at least one of fluoroscopy and a CT scan (paragraph 37).
Regarding claim 30, the method further comprises generating a current through an electrically conductive portion (2028) of the medical device in response to a user input (paragraph 129).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775